Citation Nr: 0705548	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1977 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision which granted 
service connection for depression as 30 percent disabling.  
Subsequently in an October 2004 rating decision, this 
evaluation was increased to 50 percent disabling from the 
date of service connection.   


FINDINGS OF FACT

1.  For the period prior to September 30, 2004, the veteran's 
depression was not manifested by occupational and social 
impairment with deficiencies in most areas.

2.  For the period beginning September 30, 2004, the 
veteran's depression was manifested by occupational and 
social impairment with deficiencies in most areas but not by 
total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  For the period prior to September 30, 2004, the criteria 
for an initial rating in excess of 50 percent for depression 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2006).  

2.  For the period beginning September 30, 2004, the criteria 
for a 70 percent rating, but no more, for depression have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, DC 9434 (2006).  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran was provided with the notice required by the VCAA 
by a May 2003 letter.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence pertaining to his 
claim.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The record before the Board contains medical 
records and VA examination reports.  Neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim and 
the Board is unaware of any such evidence.  VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The Board is granting an 
increased rating for depression and the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
depression has been assigned a 50 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, the Board has 
considered entitlement to "staged ratings" in this case.
 
The veteran's depression has been evaluated under DC 9434.  A 
50 percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9434.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

VA clinical records dated from April 2003 to February 2004 
noted that the veteran indicated feeling depressed with poor 
motivation, poor interest in daily life activities, 
irritability, poor tolerance for people and noise, and 
frustration.  He also stated that he had frequent crying 
spells and poor communication with his family due to 
depression, bad humor, and sleep disturbances.  The veteran 
was isolated at home with no close friends, no hobbies, and 
denied suicidal or homicidal ideas.  Additionally, he 
reported sleep difficulty with nightmares.  A GAF score of 60 
was noted in April 2003.     

On VA examination in May 2003, the veteran reported that he 
was very weak, tired, and hopeless (diagnosed with Hepatitis 
C) and became depressed, suicidal and anxious as a result of 
side effects of medication.  He said he was being rejected by 
people due to his conditions and complained of inability to 
sleep with the use of medication, nightmares, and awakening 
sweat.  The veteran further complained of being very grouchy, 
irritable, and unable to stand noises.  He stated that he 
liked being alone and isolated, and denied use of alcohol, 
tobacco, or drugs.  He denied any legal problems and reported 
suicidal ideas once but was controlled by his daughters.  
Also, the veteran added that he was unable to drive or do 
other things.  The report further noted that veteran had not 
worked for over 3 years after his diagnosis of hepatitis C. 

The examiner noted that the veteran was clean, adequately 
dressed and groomed, alert, and oriented times three.  He had 
a depressed mood, blunted affect; his attention, 
concentration, memory, insight and judgment were all fair.  
His speech was clear, coherent, and soft and he did not 
hallucinate.  The veteran was not considered to be suicidal 
or homicidal and exhibited good impulse control.  A GAF score 
of 60 was assigned.  

On VA examination on September 30, 2004, the veteran reported 
feeling sad, depressed, and irritable.  He also indicated an 
inability to concentrate, and of having feelings of 
worthlessness, anxiety, and tension.  He reported a loss of 
interest in daily living activities, loss of energy with 
insomnia, an inability to feel pleasure in daily tasks, and a 
loss of interest in sex.  The veteran also reported that he 
had not been able to work for the past 4 years.  

The examiner noted that the veteran was well-developed, well-
nourished, appropriately dressed with adequate hygiene, 
cooperative, but apathetic.  The examiner further observed 
that the veteran was not spontaneous, established poor eye 
contact with him, was alert, and in contact in reality 
without evidence of psychomotor retardation or agitation.  It 
was noted that the veteran did not have tics, tremors, or 
abnormal involuntary movement.  The veteran's thought process 
was coherent and logical without looseness of association or 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations; the veteran did not exhibit 
phobias, obsessions, panic attacks, or suicidal ideas.  
Additionally, the examiner noted that the veteran was 
depressed with a constricted affect.  The veteran was 
oriented to person, place, and time, and his memory for 
recent, remote, and immediate events was intact.  His 
abstraction capacity was normal, judgment was fair, insight 
was fair, and concentration was poor.

While the veteran showed no impairment of thought process and 
communication, the examiner found that the veteran's symptoms 
seriously interfered with his social functioning and 
seriously interfered with his employment functioning.  The 
examiner found no evidence of inappropriate behavior but that 
the veteran was unable to maintain basic activities of daily 
living.  A GAF score of 50 was assigned.      

The veteran has been assigned GAF scores of 50 and 60.  A GAF 
score of 41-50 denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM- IV, for rating purposes].  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.    

Based upon the evidence, the Board finds that a rating in 
excess of 50 percent for the period prior to September 30, 
2004 is not warranted.  During this time, the veteran has not 
been shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  While has no close 
friends or hobbies, there is no evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.  In fact, the veteran has been noted 
to be adequately groomed and dressed; have clear and coherent 
speech; and fair attention, concentration, memory, insight, 
and judgment.  Therefore, an initial rating in excess of 50 
percent for the period prior to September 30, 2004 is not 
warranted.    


Beginning September 30, 2004, the veteran has had 
occupational and social impairment with deficiencies in most 
areas as described in the September 2004 VA examination 
report discussed above.  However, the veteran has not been 
shown to have total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
In fact, the September 30, 2004 VA examination report noted 
that the veteran exhibited coherent and logical thought 
process without looseness of association or evidence of 
disorganized speech.  The examiner specifically noted that 
there was no evidence of delusions or hallucinations, or of 
suicidal ideation.  His memory was intact.  Furthermore, the 
examiner observed that the veteran was appropriately dressed 
with adequate hygiene. 

Accordingly, a rating of 70 percent for the period beginning 
September 30, 2004 is warranted. 


ORDER

For the period prior to September 30, 2004, an initial rating 
in excess of 50 percent for major depression is denied.

For the period beginning September 30, 2004, a 70 percent 
rating, but no more, for major depression is granted, subject 
to the regulations governing the award of monetary benefits.   



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


